FILED
                           NOT FOR PUBLICATION                              JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: JAMES BYRON HOLCOMB,                      No. 10-35796

                                                 D.C. Nos. 2:07-rd-0001-RSL;
JAMES BYRON HOLCOMB,                             3:10-mc-05020

               Respondent - Appellant.
                                                 MEMORANDUM *



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, Chief Judge, Presiding

                           Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

      James Byron Holcomb appeals pro se from the district court’s order

imposing reciprocal discipline on him based on Holcomb’s suspension from the

practice of law by the Washington Supreme Court. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion, In re Corrinet, 645 F.3d




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1141, 1145 (9th Cir. 2011), and we affirm.

      The district court did not abuse its discretion in imposing reciprocal

discipline against Holcomb because he failed to establish by clear and convincing

evidence that he was deprived of due process; that there was insufficient proof of

the misconduct that resulted in his stipulated suspension from the state bar; or that

grave injustice would result from the imposition of reciprocal discipline. See In re

Kramer, 282 F.3d 721, 724 (9th Cir. 2002) (listing limited grounds for an attorney

subject to discipline by another court to avoid a federal court’s imposition of

reciprocal discipline, and setting forth attorney’s burden); see also In re Rosenthal,

854 F.2d 1187, 1188 (9th Cir. 1988) (per curiam) (state court disciplinary findings

are entitled to a presumption of correctness absent a showing of error).

      Holcomb’s remaining contentions, including those concerning reciprocal

discipline being barred by res judicata or collateral estoppel, are unpersuasive.

      AFFIRMED.




                                           2                                      10-35796